            Case 1:21-cv-00966-AWI-JLT Document 11 Filed 07/27/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   VAN DARRIN RICHARDSON JR,                         Case No. 1:21-cv-00996 AWI JLT
12                 Plaintiff,                          AMENDED ORDER DIRECTING THE CLERK
            vs.                                        OF COURT TO REOPEN THIS CASE AND TO
13                                                     CLOSE THIS CASE AS TO PENSKE TRUCK
     RICHARD ORTIZ, et al.,                            LEASING COMPANY ONLY
14                                                     (Doc. 9)
                   Defendants.
15
16
17          The parties have stipulated to the action being dismissed without prejudice as to Penske Truck

18   Leasing Co. only and with each side to bear their own fees and costs. (Doc. 9) The Federal Rules of

19   Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.
20   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is
21   DIRECTED to reopen this case and to close this action as Penske Truck Leasing Co. only.
22
23   IT IS SO ORDERED.
24
        Dated:    July 27, 2021                           _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
28
